    Case 1:15-cr-00095-AJN Document 2825 Filed 04/21/20 Page 1 of 2



                                                                                             4/21/20
MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                    888 GRAND CONCOURSE, SUITE 1H
      SO ORDERED       4/21/20                      BRONX, NEW YORK 10451
                                                    (718) 293-4900 • FAX (718) 618-0140
                                                    www.klugerlawfirm.com


                                                    April 17, 2020
     Alison J. Nathan, U.S.D.J.

                                           Mr. Borden's request is granted, and the Court adopts
By ECF                                     his proposed schedule. His resentencing is tentatively
Honorable Alison J. Nathan                 rescheduled for May 14, 2020 at 10:30 a.m. The
United States District Court Judge         parties shall confirm by May 1, 2020 that they wish to
Southern District of New York              proceed to sentencing by video or telephone
40 Foley Square                            conference at that time. Furthermore, if defense
New York, N.Y. 10007
                                           counsel would like to speak with Mr. Borden for 15
                                           minutes prior to the sentencing, he shall provide the
       Re:   United States v. Jafar Borden
                                           Court with a number at which he can be reached by
             S1 16 Cr. 335 (AJN)
                   15cr95                  May 1, 2020.
Dear Judge Nathan:                         SO ORDERED.

        As a result of the Supreme Court’s decision in United States v. Davis, 139 S. Ct.
2319 (2019), defendant Jafar Borden was scheduled to be resentenced on April 22, 2020
at 11:00 a.m. However, due to the current health crisis and the difficulty in
communicating with Mr. Borden at the MDC, the defense respectfully requests that the
Court adjourn the resentencing in accordance with the following proposed schedule:

               Defense submissions due on or before April 27, 2020

               Government’s response (if any) due by May 1, 2020

               Resentencing to be adjourned to either Tuesday, May 12 or Thursday,
               May 14, 2020

       Moreover, in accordance with this Court’s Order dated April 14, 2020
(Doc.#2812), the defense anticipates that Mr. Borden will waive his right to be physically
present at resentencing. Accordingly, defense counsel will provide the Court with a
waiver of personal appearance form on or before May 1, 2020.

       The government, through AUSA Hagan Scotten, consents to the above.
      Case 1:15-cr-00095-AJN Document 2825 Filed 04/21/20 Page 2 of 2



        Thank you.


                                           Respectfully submitted,

                                           /s/ Matthew J. Kluger
                                           Matthew J. Kluger


cc:     AUSA Hagan Scotten
        AUSA Jessica Feinstein




                                     2
